Citation Nr: 0933331	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-10 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral lower 
extremity radiculopathy. 

2.  Entitlement to service connection for a psychiatric 
disorder, on a direct basis and as secondary to service-
connected disability.  

3.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine.  

4.  Entitlement to a rating in excess of 20 percent for a 
status-post bunionectomy of the left foot.  

5.  Entitlement to a compensable rating for a hallux valgus 
deformity of the right foot.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Esq.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 
1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2006 and February 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge in May 2009.  A transcript of the hearing is of 
record.  At the May 2009 hearing, the Veteran raised the 
issues of entitlement to an increased rating for the service-
connected hypertension and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  These issues have not been 
previously adjudicated by the RO and are, therefore, referred 
to the agency of original jurisdiction for further 
consideration.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO.  VA will notify the Veteran if further 
action is required.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  In 
the present case, the Board finds that additional development 
is required to satisfy VA's obligations under the VCAA.  

First, VA's duty to assist includes the responsibility to 
obtain any relevant records from the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Here, the Veteran 
testified at the May 2009 hearing that she is currently 
receiving SSA benefits due to her claimed disabilities.  
Indeed, in an August 2008 letter contained in the claims 
folder, the SSA informed the Veteran that she was awarded 
benefits beginning in June 2007.  As SSA records may be 
relevant to the issues on appeal, the RO should obtain a copy 
of the decision granting such benefits as well as the medical 
records used in support of such an award.  

Additional evidentiary development specific to each of the 
issues on appeal is necessary and is discussed in detail in 
the remainder of this Remand.  

Service Connection For Bilateral Lower Extremity 
Radiculopathy--An April 2007 VA outpatient treatment record 
indicates that the Veteran is currently diagnosed with lumbar 
radiculopathy.  At a subsequent VA examination conducted in 
November 2007, the examiner found no evidence of bilateral 
radiculopathy.  Importantly, however, the Veteran has 
continued to describe radiculopathy symptomatology.  
Specifically, at the May 2009 hearing, the Veteran testified 
that she continues to experience low back pain radiating to 
her legs.  

Importantly, the evidence is unclear as to the identity of 
the specific nerve(s) affected as well as the severity and 
etiology of any such neurological impairment.  Consequently, 
on remand, the Board finds that the Veteran should be 
accorded an appropriate VA examination to address these 
matters.  

Service Connection For A Psychiatric Disorder--Although the 
Veteran initially claimed service connection for a 
psychiatric disorder on a direct basis, she amended her 
argument at her May 2009 hearing to include a claim for 
service connection for this disorder on a secondary basis.  
Specifically, she contends that her psychiatric disorder is a 
result of her service-connected low back and bilateral foot 
disabilities.  As such, she has essentially requested that 
her psychiatric disorder be adjudicated on a secondary 
basis-specifically as secondary to the service-connected DDD 
of her lumbar spine, status-post bunionectomy of her left 
foot, and hallux valgus deformity of her right foot. 

Although this secondary service connection argument was 
raised in May 2009, the applicable secondary service 
connection laws and regulations have not yet been sent to the 
Veteran.  As such, corrective VCAA notice must be sent.

Further, the evidence of record establishes that she is 
currently diagnosed with depression.  There is also no 
dispute that she is service-connected for DDD of the lumbar 
spine, a status-post bunionectomy of the left foot, and 
hallux valgus deformity of the right foot.  However, the 
claims file does not contain a competent opinion addressing 
whether her psychiatric disorder is proximately due to or the 
result of any of these service-connected disabilities.  Such 
an opinion is necessary in order to fairly consider the 
secondary service connection claim.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Increased Ratings For The Service-Connected DDD of the Lumbar 
Spine, Status-Post Bunionectomy Left Foot, And Hallux Valgus 
Deformity Right Foot-At the May 2009 hearing, the Veteran 
testified that her service-connected low back and bilateral 
foot disabilities have worsened in severity since her last VA 
examination.  [Further review of the claims folder indicates 
that the Veteran last underwent a VA examination of these 
disabilities in November 2007.  At the subsequent hearing in 
May 2009, the Veteran described increased limitation of 
motion of her low back, increased low back and bilateral foot 
pain, as well as incontinence.]  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).  

Under these circumstances, the Board believes that, on 
remand, the Veteran should be accorded relevant VA 
examinations for the purpose of determining the current 
severity of the service-connected DDD of her lumbar spine, 
status-post bunionectomy of her left foot, and hallux valgus 
deformity of her right foot).  Caffrey v. Brown, 6 Vet. App. 
377 (1994).  

Moreover, the Board notes that the VCAA notice letter sent to 
the Veteran in October 2008 satisfies the Vazquez-Flores 
notification requirements of her low back claim only.  This 
document did not include the required notice for her claims 
for increased ratings for her service-connected bilateral 
foot disabilities.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Thus, on remand, a corrective VCAA notice letter 
(pertaining to the Veteran's bilateral foot claims) should be 
furnished to her.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA 
notice pertaining to the issue of 
entitlement to service connection for a 
psychiatric disorder, on a direct basis 
and as secondary to the service-connected 
DDD of the lumbar spine, status-post 
bunionectomy of the left foot, and hallux 
valgus deformity of the right foot.  Such 
notification must include the criteria 
necessary to substantiate this service 
connection claim on both direct and 
secondary bases.  

2.  Also, issue to the Veteran a 
corrective VCAA notification letter 
pertaining to her claims for increased 
ratings for the service-connected 
status post bunionectomy of her left 
foot and the service-connected hallux 
valgus deformity of her right foot.  
Such letter should comply with the 
notice requirements for increased 
rating claims, as set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).  

3.  Obtain a copy of the SSA decision 
awarding disability benefits, as well as 
the medical records used in support of 
the award.  Any negative response should 
be annotated in the claims folder.  All 
available documents should be associated 
with the claims file.  

4.  Thereafter, accord the Veteran an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
psychiatric disorder that she may have.  
The claims folder must be reviewed in 
conjunction with the examination.  Any 
testing deemed necessary should be 
conducted.  

All pertinent psychiatric 
symptomatology should be conducted.  
For any psychiatric disability 
diagnosed, the examiner should express 
an opinion as to whether such disorder 
was caused, or aggravated by, either 
the service-connected DDD of the lumbar 
spine, the status-post bunionectomy of 
the left foot, or the hallux valgus 
deformity of the right foot.  

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  

5.  Also, accord the Veteran an 
appropriate examination to determine 
the current nature and extent of the 
service-connected status-post 
bunionectomy of her left foot and the 
service-connected hallux valgus 
deformity of her right foot.  The 
claims folder must be reviewed in 
conjunction with the examination.  Any 
testing deemed necessary should be 
conducted.  

All pertinent bilateral foot pathology 
should be noted in the examination 
report.  With regard to the Veteran's 
service-connected right foot disability 
in particular, the examiner should note 
the presence or absence of resection of 
the metatarsal head and should discuss 
whether this disorder is of such 
severity as to be equivalent to the 
amputation of the right great toe.  

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  

6.  Additionally, accord the Veteran an 
appropriate examination to determine 
the current nature and extent of the 
service-connected degenerative disc 
disease of her lumbar spine and to 
determine the nature, extent, and 
etiology of any bilateral lower 
extremity radiculopathy that she may 
have.  The claims folder must be 
reviewed in conjunction with the 
examination.  Any testing deemed 
necessary should be conducted.  

All pertinent pathology found on 
examination should be noted in the report 
of the evaluation.  In particular, the 
examiner should address any associated 
limitation of motion of the Veteran's 
lumbar spine, favorable ankylosis of her 
entire thoracolumbar spine, unfavorable 
ankylosis of her entire thoracolumbar 
spine, or unfavorable ankylosis of her 
entire spine.  

Also, the examiner should discuss whether 
the Veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disability.  
If feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
her low back repeatedly over a period of 
time.  

The examiner should also note whether the 
Veteran has any incapacitating episodes of 
her disc disease that requires bed rest 
prescribed by a physician and treatment by 
a physician.  If such incapacitating 
episodes are shown, the examiner should 
address the frequency of such 
incapacitating episodes in the past 12 
months.  

Also, the examiner should state whether 
the Veteran has any neurological 
disabilities associated with the service-
connected DDD of her lumbar spine-
including in particular any bowel or 
bladder impairment and any lower 
extremity radiculopathy.  All symptoms 
and limitations caused by any such 
related neurological impairment should be 
discussed.  

For any such lower extremity 
radiculopathy found to be associated with 
the service-connected lumbar spine 
disability, the examiner is asked to:

(a) identify the specific nerve(s) so 
affected, and 

(b) indicate the degree of paralysis 
(i.e. complete paralysis or mild, 
moderate, or severe incomplete paralysis) 
in the affected nerves.  

If a diagnosed lower extremity disability 
is found not to be associated with the 
service-connected degenerative disc 
disease of the lumbar spine, the examiner 
should express an opinion as to whether 
it is at least as likely as not (e.g., at 
least a 50 percent probability or 
greater) that any such diagnosed 
disability had its clinical onset in 
service or is otherwise related to 
service.  

7.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.  

No action is required of the Veteran until she is notified by 
the agency of original jurisdiction.  However, she is advised 
that failure to report for any scheduled examination may 
result in the denial of her claims.  38 C.F.R. § 3.655 
(2008).  She has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


